Whitfield, J.
In a petition for a writ of certiorari Alvarez alleged that he was convicted in the municipal court of the City of Tampa, Florida, for violation of an ordinance against having in possession a device for conducting a game of chance known as bolita, that a writ of error was taken to the Circuit Court and that the Circuit Court dismissed the writ of error on the ground that though the transcript contained a duly signed assignment of errors, the assignment of errors as presented to the judge of the municipal court with the bill of exceptions was not signed by counsel.
Even if the Circuit Judge upon motion of counsel for the city enquired into the nature of the original records and files that were made a part of the transcript on the writ of error and erred in doing so, and also erred in dismissing the writ of error on the ground stated, an examination of the entire record of the trial and proceedings in the municipal court, including the evidence contained in a duly authenticated bill of exceptions that was filed and made a *454part of the re.eord in the municipal court, shows that no material error of law or of procedure was committed, and that the evidence is ample to sustain the conviction on the charge as made, therefore the petitioner was not injured by a dismissal'of his writ of error.
Certiorari denied.
Browne, C. J., and Taylor and West, -J. J., concur.
Ellis, J., specially concurs.